10-2248-ag
    Jiang v. Holder
                                                                                  BIA
                                                                           Montante, IJ
                                                                          A088 742 114
                       UNITED STATES COURT OF APPEALS
                           FOR THE SECOND CIRCUIT

                               SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Daniel Patrick Moynihan
    United States Courthouse, 500 Pearl Street, in the City of
    New York, on the 28th day of July, two thousand eleven.

    PRESENT:
             ROGER J. MINER,
             REENA RAGGI,
             RICHARD C. WESLEY,
                 Circuit Judges.
    _______________________________________

    Bing Fang Jiang,
             Petitioner,

                      v.                                   10-2248-ag
                                                           NAC
    ERIC H. HOLDER, JR., UNITED STATES
    ATTORNEY GENERAL,
             Respondent.
    ______________________________________

    FOR PETITIONER:               Oleh Roman Tustaniwsky, Brooklyn,
                                  New York.

    FOR RESPONDENT:               Tony West, Assistant Attorney
                                  General; Stephen J. Flynn, Assistant
                                  Director; Annette M. Wietecha,
                                  Office of Immigration Litigation,
                                  Civil Division, United States
                                  Department of Justice, Washington,
                                  D.C.
    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review

is DENIED.

    Petitioner Bing Fang Jiang, a native and citizen of

China, seeks review of a May 20, 2010 order of the BIA

affirming the May 2, 2008 decision of Immigration Judge

(“IJ”) Philip J. Montante, Jr. denying Jiang’s application

for asylum, withholding of removal, and relief under the

Convention Against Torture (“CAT”).   In re Bing Fang Jiang,

No. A088 742 114 (B.I.A. May 20, 2010), aff’g No. A088 742

114 (Immigr. Ct. Buffalo, N.Y. May 2, 2008).    We assume the

parties’ familiarity with the underlying facts and

procedural history of this case.

    Under the circumstances of this case, we review the

IJ’s decision as supplemented by the BIA.     See Yan Chen v.

Gonzales, 417 F.3d 268, 271 (2d Cir. 2005).    We review the

BIA’s factual findings for substantial evidence, treating

those findings as conclusive unless a reasonable adjudicator

would be compelled to conclude to the contrary, and review

questions of law de novo.   See 8 U.S.C. § 1252(b)(4)(B); see

also Yanqin Weng v. Holder, 562 F.3d 510, 513 (2d Cir.

2009).

                              2
    Substantial evidence supports the agency’s adverse

credibility determination in this case.    The agency

reasonably considered Jiang’s inconsistent testimony

regarding whether she entered the United States by paying a

smuggler and whether her purported mistreatment occurred in

December 2005, June 2006, or July 2006.    Although Jiang

attempted to explain these inconsistencies as resulting from

nervousness and her affidavit having been mistranslated, the

agency was not compelled to accept those explanations.      See

Majidi v. Gonzales, 430 F.3d 77, 80 (2d Cir. 2005) (“A

petitioner must do more than offer a plausible explanation

for his inconsistent statements to secure relief; he must

demonstrate that a reasonable fact-finder would be compelled

to credit his testimony.” (emphasis in original; internal

quotation marks omitted)).

    The agency also reasonably found Jiang not credible

based on her failure to include in her asylum application

the purported incident of having been tied to a pole by

villagers for practicing Christianity.    This incident was

central to her asylum claim, and there was ample space on

the application for her to provide relevant information.

See Xiu Xia Lin v. Mukasey, 534 F.3d 162, 167 (2d Cir.

2008)(per curiam) (holding that petitioner’s failure to

                             3
include length of his detention in asylum application

supported IJ’s adverse credibility determination).1

Together, these inconsistencies and omissions provide

substantial evidence     supporting the agency’s adverse

credibility determination.   See 8 U.S.C.

§ 1158(b)(1)(B)(iii).   Moreover, because Jiang’s

applications for asylum, withholding of removal, and CAT

relief share the same common factual basis, the agency did

not err in denying all three forms of relief based on its

adverse credibility determination.     See Paul v. Gonzales,

444 F.3d 148, 155-56 (2d Cir. 2006).

    For the foregoing reasons, the petition for review is

DENIED.   As we have completed our review, any stay of

removal that the Court previously granted in this petition

is VACATED, and any pending motion for a stay of removal in

this petition is DISMISSED as moot.    Any pending request for

      1
        Jiang’s reliance on Secaida-Rosales v. INS, 331
  F.3d 297 (2d Cir. 2003) is misplaced. The REAL ID Act
  abrogated Secaida-Rosales’s holding that the agency
  cannot base its credibility determination solely on
  “[i]nconsisties of less than substantial importance.”
  Id. at 308; see 8 U.S.C. § 1158(b)(1)(B)(iii); Xiu Xia
  Lin, 534 F.3d at 167. Because Jiang’s application, filed
  after May 2005, is governed by the REAL ID Act, see
  Matter of S-B-, 24 I. & N. Dec. 42, 45 (B.I.A. 2006), the
  agency may base its adverse credibility finding on
  inconsisties that do not go to the heart of Jiang’s
  asylum claim, see Xiu Xia Lin, 534 F.3d at 163-64, 167.
                              4
oral argument in this petition is DENIED in accordance with

Federal Rule of Appellate Procedure 34(a)(2) and Second

Circuit Local Rule 34.1(b).

                              FOR THE COURT:
                              Catherine O’Hagan Wolfe, Clerk




                               5